Claimant was employed as a security guard until she was discharged for excessive absences. The Unemployment Insurance Appeal Board subsequently found claimant to be disqualified from receiving unemployment insurance benefits on the ground that she lost her job due to misconduct. Substantial evidence supports the Board’s decision in the form of the testimony given by the employer’s operations manager, together with supporting documentation showing that claimant had been absent over 20 days in the year 2000 despite repeated warnings, both oral and written, that continued absences would result in her dismissal.
It is well settled that excessive absenteeism following writ*850ten warnings may constitute disqualifying misconduct (see Matter of Luciano [Sweeney], 243 AD2d 797, 798; Matter of Heeb [Sweeney], 242 AD2d 772). Claimant’s testimony, in which she disputed some of the statements made by the employer’s witness, presented issues of credibility for resolution by the Board (see Matter of Everette [Sweeney], 247 AD2d 811). The remaining contentions raised herein have been reviewed and found to be without merit.
Cardona, P.J., Mercure, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.